 620DECISIONS OF NATIONALLABOR RELATIONS BOARDAmericanFederationofMusicians,Local76,AFL-CIO 1(JimmyWakely Show)andJohn C.Wakely. Case 19-CB-1716March 21, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn April 14, 1972, Administrative Law Judge2George Christensen issued the attached Decision inthis proceeding. Thereafter, the Charging Party andtheGeneralCounsel filed exceptions and theGeneral Counsel filed a supporting brief. Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision and in answer to exceptionsfiled by the General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm only such of theAdministrative Law Judge's rulings, findings, andconclusions as are consistent herewith and to adopthis recommended Order.The Administrative Law Judge found that JohnWakely was a supervisor and that he was not afederationmember at the time he received Respon-dent's letter of July 20, 1971. He further found thatRespondent's letter and Business Agent Carraba'saccompanying remarks conveyed a threat thatRespondent would "cause charges" leading to fine orexpulsionorboth unless JohnWakely ceasedworking for his father, Jimmy Wakely, and that suchthreat constituted restraint or coercion but did notviolate Section 8(b)(1)(B), since its object was not tocoerce Jimmy Wakely into changing his designationof John Wakely as his grievance representative oraffect his performance of any managerial duties. TheAdministrative Law Judge found no violation on theadditional ground that JohnWakely was not amember on July 20, and that therefore Respondentdid not have the power to subject him to charges. Wewould be inclined to reach a contrary interpretationand application of Section 8(b)(1)(B).The Board has held, with court approval, thatunion disciplinary action need not be related to thesupervisor-member's performance of his supervisory1Hereinafter called RespondentThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19723International Brotherhood of ElectricalWorkers, AFL-CIO, and Local134, International Brotherhood of Electrical Workers, AFL-CIO [Illinois Bellfunctions in order to constitute coercion within theproscription of Section 8(b)(1)(B).3 It is sufficientthat the discipline concern the relationship betweenthe employer and the Union, rather than thatbetween the Union and its supervisor-members. It isalso well established that, in determining whether an8(b)(1)(B) violation has been committed, the answerdoes not turn on whether the coercion succeeded orfailed.4 The test is whether it may reasonably be saidthat the respondent's action meaningfully detractedfrom the undivided loyalty owed by the supervisor tohis employer and if such action thereby interferedwith management's right to select its representative.Accordingly, our interpretation would normallyrequirea finding here that since Respondent'sconduct had a tendency to impede the discharge ofJohnWakely's supervisory duties, it thereby inter-feredwith Jimmy Wakely's right to select hismanagement representative and thus falls within theprohibitions of Section 8(b)(1)(B).We would not think such an interpretation of theAct to be rendered vulnerable even if John Wakelywas not a member of the Federation at the time ofthe threat. InBooster Lodge No. 405, InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO (The Boeing Company),5this Board estab-lished that a union violates Section 8(b)(1)(A) byfining employees who have resigned from the unionbefore engaging in the conduct for which disciplinewas imposed. TheBoeingrationale would seem tohave a direct application in the instant case.Accordingly, Board precedent would, at first blush,seem to warrant a reversal of the ALJ, a finding of aviolation, and a remedial order, for it is true thatJohn Wakely, a supervisor, received the same letteras did the four rank-and-file employees informingthe recipients that any union member who continuedtowork for Jimmy Wakely would be subject tocharges for violation of the Union's bylaws and thatthiscould lead to expulsion from membershipand/or a fine not exceeding $100, and this was inconnectionwith the Union's dispute with theemployer.In the circumstances here, however, the conductinvolved was so minimal and has been so substantial-ly remedied by the Respondent's subsequent conductthat the entire situation is one of little significanceand there is no real need for a Board remedy. In thisconnection, it is not disputed that no action wastaken pursuant to the threat, and, in fact, the recordreveals that the Respondent in effect withdrew it.Telephone Company] v NLRB,85 LRRM 2582 (C A D C, Sept 1973),affg and enfg as modified 192 NLRB No 174Ibid5 185 NLRB No 23, enfd in part and remanded in part 459 F 2d 1143(CADC)202 NLRB No. 80 AMERICAN FEDERATION OF MUSICIANS, LOCAL 76621Thus, as a result of the Respondent's letter andthreat, Bob Evans, one of the employees, had refusedtowork for Jimmy Wakely' on July 21 but hereturned on July 22 and finished the engagement,having been advised to do so by the Respondent oninstruction of its attorneys after they examined theoriginal charge in this case. The testimony does notstate directly that he communicated this particularadvice to either John Wakely or Jimmy Wakely, butitdoes establish, without any question, that eachpreviouscommunication from, or conversationbetween,Evans and any representative of theRespondent was reported by him in detail to bothJohn and Jimmy Wakely. It therefore seems morethan reasonably inferable that when Evans returnedto work on July 22 he informed them, in accordancewith his seemingly uniform practice, of the reason forhis change of position in this instance.In short, this case involves "one of those 'infinitesi-mally small abstract grievances [that] must give wayto actual and existing legal problems if courts [andtheNLRB] are to dispose of their heavy calen-dars.' "6 Patently, when viewed in the total factualcontext, there remains little here of substance, and inthat respect this case is analogous toColumbiaTypographical Union No. 101, supra.Here, as there,theRespondent rescinded its instruction to themembers long before the complaint was issued, thereisno suggestion that this action was taken because ofcompulsion, or fear of the Board, and there is nobasis for concluding that this case is part of a patternof harassment against supervisors. Indeed, there is nosuggestion here that the action was even intended tobe directed against a supervisor. In our view,therefore, the issue is so remote as to be, for allpractical purposes,moot, as it was found by thecourt to be in theColumbia Typographical Unioncase.But even if not entirely moot, it seems to us that thealleged misconduct here is of such obviously limitedimpact and significance that we ought not to findthat it rises to the level of constituting a violation ofourAct.The Board's rising case load and theproblems involved in handling it could be alleviatedif cases of this type were not processed. Commentsand suggestions to this effect have recently beenmade by the Committee on Labor and SocialSecurity Legislation of the Bar Association of theCity of New York: 7Screening out de minimis or isolated violations6N L R B v Columbia Typographical Union No 101,InternationalTypographicalUnion of North America, AFL-CIO [The Evening StarNewspaper Co and The Washington Daily News],470 F 2d 1274 (C A D C,11/10/72), denying enforcement of 193 NLRB No 167 And see thecomments of the court inDallasMailers Union, Local No 143 et at [DowJones Co] vNLRB, 445 F 2d 730 (C A D C, 1971), enfg 181 NLRB 2867"Improved Enforcement of the National Labor Relations Act,"Committee Report by The Committee on Labor and Social SecurityThe Board's load could be reduced withoutcountervailing disadvantages by screening outdeminimisor isolated violations. The fact that theinvestigation of a charge reveals some minorbreaches of the Act should not necessarily call forthe issuance of a complaint. Just as a districtattorney has a measure of discretion and does notprosecute all departures from the letter of the law,so we believe the General Counsel should use thepower granted to him in Section 3(d) to refuse toprosecute violations of minor or isolated charac-ter that do not warrant exercise of the Board'sremedial powers....But with the ever-expanding caseload, it ismore important than ever that the Board bepermitted to husband its limited resources andapply them where they have maximum impact ineffectuating the Act. Otherwise, time, energy andmanpower are dissipated in seeking to rectifysituations of no real moment while, backed upbehind them, significant violations remain un-remedied.Itmay be, as several courts have held, that oncethe Board has found any violation, no matter howisolated or trivial, it cannotrefuse to issue aremedial order because Section 10(c) supposedlymandates a Board order through its use of thewords "shallissue."But whatever the law mayturn out to be in this respect, it certainly does notbar the General Counsel from exercising thediscretion embraced in his statutorily-granted"final authority" to refuse to issue a complaint ifhe deems the violations to be isolated or of trivialconsequence.We urge that the Regional Direc-tors be so instructed. [Footnotes omitted.]It is true, as stated in the last-quoted paragraph,that some courts have held that the Board may notwithhold issuance of a remedial order once aviolation is found.8 We are not here disposed to findthequantumof misconduct sufficient to constitute aviolation. In this connection, we believe the courtsare coming to the view that violations having little orno impact upon employeeexerciseof statutory rightsshould not form the basis of either a proceeding or aremedy under our Act.One of the courts referred to by the New York CityBar, the United States Court of Appeals for theLegislation of the Association of theBar of theCity of New York, TheRecord, 1972, p. 523 at 5308InternationalUnion,United Automobile, Aerospace and AgriculturalImplementWorkers ofAmerica(UA W) [Omni Spectra, Inc] v N L R B, 427F 2d 1330 (C A6), International Woodworkers of America, AFL-CIO, Local3-10 [Long Lake Lumber Company] v N LR B,380 F 2d628 (C A D C)CfLuxuray of New York, Division ofBeaunit CorporationvN L R B, 447F2d 112(CA 2) 622DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict of Columbia Circuit, by the language quotedin this opinion, has recently indicated that proceed-ing in cases involving "infinitesimally small abstractgrievances" is not mandatory. The full context of theparagraph in which that statement appears isrelevant to this situation:We are once again presented by the Board withone of those "infinitesimally small abstractgrievances [that]must give way to actual andexisting legal problems if courts are to dispose oftheirheavy calendars."DallasMailersUnion,Local No. 143 v. N. L. R. B.,144 U.S. App. D.C.254, 257, 445 F.2d 730, 733 (1971). Moreover, itwould seem that the Board also "could very wellbe spared the time consuming energy necessarilyexhausted in the determination of [this] type ofdispute. . . Id.,144 U.S. App. D.C. at 259, 445F.2d at 735.The court then reviewed the facts of that case andconcluded:Under the circumstances, why the GeneralCounsel filed his charge and the Board persists inthis litigation is difficult to understand.Accordingly, the court denied enforcement of theBoard's order.In sum, in view of the increasing need forexpedition in the processing of cases, we haveconcluded that we ought not expend the Board'slimited resources on matters which have little or nomeaning in effectuating the policies of this Act. Thus,in this insubstantial case, we would find that theconduct involved, although it may have been intechnical contravention of the statute as interpretedby this Board, was nevertheless so insignificant andso largely renderedmeaninglessby Respondent'ssubsequent conduct that we will not utilize it as abasis for either a finding of violation or a remedialorder. The complaint herein should be, and it herebyis, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: On January 4,1972, theTrialExaminer held a hearing at Seattle,Washingtonto tryissues raised by a complaint issued onOctober 20, 1971,1alleging that American Federation ofMusicians,Local76,AFL-CIO,2 violated Section8(b)(1)(B)of the National Labor Relations Act, asamended (hereafter the Act), by a July 20 threat to bringcharges against and fine or expel JohnWakely,an allegedsupervisor,if John continued to work for his father, JimmyWakely,during the latter'smusical engagement at theWharf Restaurant in Seattle, Washington. Local 76 deniedany violation of the Act.All parties appeared by counsel and were afforded fullopportunityto adduce evidence,to examine and cross-examine witnesses,to argue, and to file briefs. Briefs werefiledby the General Counsel, the Charging Party, andLocal 76.Based upon his review of the entire record,observationof the witnesses,perusal of the briefs and research, theTrial Examiner enters the following:FINDINGS OF FACT1.JURISDICTIONFor many years Jimmy Wakely has sold a musicalpackage called the Jimmy Wakely Show(hereafter calledthe Show) to restaurants, hotels, nightclubs, and variousorganizations.He is the central performer,makes contractswith those hiring his act,employs musicians and otherassistants,and controls the Show. The parties stipulated tothe inclusion and correctness of a new paragraph 2-Awithin the complaint, providing that between September 1,1970, and August 1, 1971, the Show grossed in excess of$50,000 for work performed outside of California duringsuch period.3Based upon the foregoing,the Trial Examiner finds andconcludes that Jimmy Wakely was an employer engaged incommerce in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act at all timespertinent hereto and it will effectuate the purposes of theAct to assert jurisdiction herein.it.LABOR ORGANIZATIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.The complaint alleges, the answer admits, and I find thatLocal76 was a labor organization within the meaning ofSection2(5)of the Actat all times pertinent to thisproceeding.III.THE ALLEGEDUNFAIRLABOR PRACTICEA.BackgroundAs notedheretofore,Jimmy Wakelyhas booked hisiThe complaint was amended at the hearing to include anallegationofreferencesomitting theyearoccurred in 1971proper service upon Local 76 of a second amended charge filed by John2Hereaftercalled Local 76Wakely on November 29, 1971,after issuanceof the complaint The original3 Jimmy Wakely's home and principalplace of business at all pertinentcharge was filed on July 21, 1971, by John Wakely and the firstamendedtimes is in southernCalifornia,the Show was also performed during thecharge was filed by Jimmy Wakely on August 4, 1971 All further date1970-71 period atvarious locations within the State of California AMERICAN FEDERATION OF MUSICIANS, LOCAL 76623Show in various parts of the United States over manyyears;within the past several years he has scheduled aseries of appearances in the Northwestern States on asemiannual basis, including regular appearances in Seattle,Washington, at the Wharf Restaurant. He has always beenthe central performer and in recent years has beenaccompanied vocally by his daughter, Linda, and vocallyand instrumentally by his son, John. Sometimes he hiressouthern California musicians to accompany his familygroup on tours and other times he hires local musicians inthe areas where he appears, either as part or the totalaccompaniment.B.UnionMembershipUntilearly1971, both Jimmyand John Wakely weremembers ofLocal 47 oftheAmerican Federation ofMusicians,AFL-CIO.JimmyWakely'smembership inLocal 47was terminatedby the Localon February 28because of his refusalto pay $1,620 to three musicians hedischarged during a 1970 tour of the Northwestern States.4On May 25,Local 47 notifiedJohn Wakelythat hismembership would be terminated on June 30 if he did nottender dues for the second quarterof 1971 (Apnl 1-June30) byJune 30. John Wakelydid not tender such dues bythe date in question and his membership terminated on thelatter date.5C.The Alleged Restraint and CoercionJimmy Wakely contracted with the Wharf Restaurant atSeattleto put on his Show commencing July 19. For thisperformance,hewas accompanied by his son anddaughter, John and Linda,two musicianshe brought upfrom California, drummer Scott Norman and bass playerStan Puls; and he hired a local piano player, Bob Evans,6as his third sideman.Representatives 7 of Local 76 warned Evans on July 19,prior to the first performance of the Show at the Wharf,that it might be a violation of the Federation's bylaws if heworked in the Show if Jimmy Wakely was on theFederation'sNational Defaulter List, and promised tocheck this and advise Evans.Prior to thecommencementof the Show the followingday, July 20, Hoagy informed Evans that Jimmy Wakelywas on the list and that Local 76's businessagent, SalCarraba, would be at the Wharf prior to the start of theShow with a letter stating Local 76's position. Evansinformed both Jimmy and John Wakely of theforegoingconversationsCarraba appeared at the Wharf at about 8:30 p.m. andwas introduced by Evans to Jimmy Wakely, John Wakely,Scott Norman, and Stan Puls. Carraba presented identical4 In 1970, Jimmy Wakely dischargedmusiciansDonald Smith, JohnRoslyn, and Billy Poteet during his spring tour of the Northwest, replacingthem with other musicians The three filed charges against Wakely withinthe Union, seeking compensation for the monies they would have earned ifthey had completed the tour Judgment was entered against Wakely andupheld by the executive board of theinternationalunion on appealWakelywas directed to pay $540 to each of the three, with a further direction to hislocal union(47) to terminate his membership if he did not pay the three byFebruary 28Wakely did not make the payments and was dulyterminated5The Trial Examiner discredits John Wakely's testimony that he was"confused" concerning his membership status on July 19-20 He gave noticeletterson Local 76's stationery to Evans, John Wakely,Norman, and Puls (and an identical copy to Linda Wakelythe following day) and verbally repeated its contents.The letter read as follows:This is to advise you that you are performing for JimmyWakely who is on the A. F. of M. Defaulters List andan expelledmember. By performing with JimmyWakely you are in violation of Article 10, Sections 7and 11 of the Federation Bylaws.Article 10, Section 7: "Whenever any person, persons,organization or establishment is declared to be on theNational Unfair or Defaulter List by the Federation,members cannot renderservicesfororwith suchperson,persons,organization,or for or in, suchestablishment. Ifmembers render services for anyperson, persons, organization or establishment declaredNationallyUnfair or in Default by the Federation,such action shall constitute grounds for such members'expulsion from membership in the Federation and theycan only be reinstated under such conditions as may beimposed upon them by the International ExecutiveBoard."Article 10, Section 11: "Any member who solicits fromor signifies his intention to accept an engagement withan organization, booking agents or individuals who areheld as unfair or in default by the Federation ofMusicians,may be fined by the local in whosejurisdictionhe committed the offense or by theInternational Executive Board a sum not exceeding$100.00, or he be expelled from the Federation, or both.If you continue to work with Jimmy Wakely you willbe subject to charges for violation of the above Bylaws.Fraternally,(signed) Winifred B.WarmingSecretary-TreasurerJimmy Wakely asked John Wakelyto read his letteraloud.8 John did so, in the presence of Jimmy Wakely,Evans,Norman, Puls, and Carraba. Asked to commentthereafter,Carraba paraphrased the letter. Jimmy askedthose present what they were going to do. John Wakelycommented that no one was going to tell him he could notwork for his father. Norman and Puls stated they weregoing to continue to work. Evans stated he was pulling out,though he agreed (with Carraba's approval) to work thatevening, inasmuch as it was close to showtime.Evans did not report for work the following evening(July 21). On July 22, he returned to work and finished theengagement-on the advice of Local 76's secretary-treasur-on March 30 to Local 47 to the effect that he did not intend to pay duesafterMarch 31,to which date he was paid up, and he acknowledged receiptof notice from Local 47 on May 25 that his membership would besuspended(suspension is synonomous to termination) on June 30 (dues aredue in quarterly installments,payable on or before the last day of eachquarter)unless he paid his dues for the second quarter by that date, whichhe failed to do6 Evans was employed by Wakely on previous tours of the Northwest.He was at all times a memberof Local 767Norm Hoagy,president, and Lee Newman,vice president8 Jimmy Wakely did not havehis reading glasses with him 624DECISIONSOF NATIONALLABOR RELATIONS BOARDer,who informed Evans she had been instructed to soadvise Evans by Local 76's attorneys after their examina-tion of the original charge filed in this case on July 21.Subsequent to their receipt and notice of Local 76's July20 letter and Carraba's comments paraphrasing it, JimmyWakely made no changes in John Wakely's duties andJohn Wakely continued to perform his regular duties as hehad previous to receipt of the letter. No action has beeninstituted by Local 76 since July 20 against Jimmy Wakely,John Wakely, or any other person employed in the Show.D.JohnWakely's Supervisory StatusAt times pertinent hereto, John Wakely was paid $100per week more than his sister and the other musiciansemployed in the Show. Since 1966, when he replacedJimmy Wakely's former second-in-command, John Wake-lyhas effectively recommended the hiring and firing ofside musicians employed in the Show, including the threemusicians fired during the 1970 spring tour of the Show inthe Northwest and the hiring of the current drummer, ScottNorman; at all times since 1966 he has directed musicalrehearsals in the absence of Jimmy Wakely; during thedance sets between the times the Show is on, JimmyWakely remains off the stage and John Wakely chooses themusic to be played, sets the tempo, decides when to startand stop, when to take breaks, etc.; John Wakely policesthewearing apparel of the musicians, gives them cashadvances when requested, sets rehearsal dates and times(and changes same at times on request by the musicians),handles requests from the musicians to adjust spotlights,etc.;he enforces Jimmy Wakely's rules regarding nodrinking or smoking on stage, etc. All three musiciansemployed by Jimmy Wakely on the July tour (Norman,Puls, and Evans) and John Wakely were advised that JohnWakely was in charge in Jimmy's absence or unavailabilityand that Norman, Puls, and Evans were to carry out John'sinstructions.9E.Contentionsof theParties, Issues1.The General CounselThe General Counsel contends that on July 20, JohnWakely was employed by Jimmy Wakely as a supervisorwhose duties,interaka,included the adjustment ofemployee grievances; that the July 20 letter addressed byLocal 76 to John Wakely and read in Jimmy Wakely'spresence, plus Carraba's accompanying remarks para-phrasing the letter, constituted a threat which restrainedand coerced Jimmy Wakely in his selection of JohnWakely as his representative for the purpose of adjustingemployeegrievancesand thereby violated Section8(b)(1)(B) of the Act.2.Local 76Local 76 contests John Wakely's supervisorystatus,disclaimsknowledge' or notice thereof, contends that theJuly 20 letter and Carraba's remarks were neither a threatnor "restraint" or "coercion" within the meaning ofSection 8(b)(l)(B) of the Act, argues that its sole object wasto inform those employees of Jimmy Wakely who weremembers of an affiliate of the Federation that they wouldbe exposed to charges of violation of the Federation'sbylaws if they worked for Jimmy Wakely, and not to"restrain" or "coerce" Jimmy Wakely in his selection ofsupervisors to process employee grievances, claims therecord shows that Jimmy Wakely was not "restrained" or"coerced" by the letter and remarks, and finally contendsthat by virtue of the foregoing the complaint should bedismissed.3.The issuesThe issues are:a.Was John Wakely a supervisor and Jimmy Wakely'srepresentativefor the purposeof processingemployeegrievanceson July 20.b.Did Local 76's July20 letter andCarraba's accom-panying remarks constitute threats and"restraint"or"coercion" withinthe meaning of Section 8(b)(1)(B) of theAct.c.Was Local 76's object,in directing the letter andremarksto John and Jimmy Wakely,to restrain and/orcoerceJimmy Wakely in hisselectionof John Wakely ashis representativefor the purposeof adjustingemployeegrievances.d.Was Jimmy Wakely restrained and/orcoerced in hisselectionof John Wakely as hisrepresentative for thepurpose ofprocessing employee grievancesby the July 20letterand Carraba's remarks.F.Analysisand Conclusions1.JohnWakely's statusSection 2(11) of the Act defines as a supervisor anyindividualwithauthority to hire, discharge, assign,discipline, responsibly direct employees, or adjust employ-ee grievances or effectively to recommend such action, solong as he exercises independent and not merely routine orclerical judgment.The Trial Examiner has entered findings heretofore thatJohn Wakely effectively recommended several employeefirings and a hiring, assigned work to employees, directedemployees in their work, issued reprimands to them,handled their requests and complaints, and received $100per week more than the employees he directed. Several ofJohnWakely's functionswere exercised without thepresence of Jimmy Wakely, and required the exercise ofindependent discretion or judgment. Both John Wakelyand the musicians employed by Jimmy Wakely on July 20were clearly informed by Jimmy Wakely of John Wakely'sstatus as Jimmy's second-in-command.Based upon such findings and considerations justrecited, the Trial Examiner finds and concludes that JohnWakely was a supervisor on July 20 with authority to9The foregoing findings are based on the undisputed testimony ofthe General Counsel's presentation of his case in chief on the ground theJimmy Wakely, John Wakely, and Bob Evans, Local 76 did not present anyGeneral Counsel failed to meet his burden of establishingby prima facieevidence and moved to dismiss the complaint in its entirety at the close ofevidence that any violation of Sec 8(b)(I)(B) of the Act occurred AMERICAN FEDERATION OF MUSICIANS, LOCAL 76adjust such employee complaints or grievances as theyarose.2.Did Local76's actions constitute"restraint orcoercion"Section 8(b)(1)(B) of the Act states that it is an unfairlabor practice for a union to restrain or coerce an employerin the selection of his representative for the purpose ofadjusting employee grievances.Local 76 contends that Congress' deliberate failure tocarry over the words "interfere with" along with the words"restrain or coerce" from Section 8(a)(1) of the Act when itenacted Section 8(b)(1)(B) indicates Congressional intentto refrain from making it unlawful for a union toattempttodiscriminate, as contrasted with an effective discriminatoryaction. Local 76 further reasons that its obvious incapacityto fine or expel John Wakely (due to his nonmembershipon July 20), its failure to file charges against him, andconsequent failure to even seek, much less accomplish, hisfining or expulsion from membership, coupled with itsrevocation of its July 20 notice as evidenced by its July 21advice to Evans to work for Jimmy Wakely, all evidenceconduct falling short of "restraint" or "coercion" as thoseterms are utilized in Section 8(b)(1)(B) of the Act.Several reported cases refute Local 76's argument. In thecases ofBricklayers Local 7 (United Masonry, Inc.),193NLRB No. 72;Teamsters Local 663 (Continental Oil Co.),193NLRB No. 84; andTypographicalUnionNo. 18(Northwest Publications Co.),172 NLRB 252, the Boardheld that remarks and notice such as directed in this caseby Local 76 to John Wakely,as well asthe subsequentimposition of discipline on a supervisor-union member, forcarrying out employer policy to which theunion wasopposed, constituted restraint or coercion of the employer.The Board reasoned that both the threat and the act wereequally restraining and coercive of the employer in theexerciseof his right to sole andundividedcontrol over hissupervisory representative 10 in his carrying out of employ-er policy or ordersvis-a-vishis employees.The Trial Examiner therefore finds and concludes thatthe letter delivered by Carraba to John Wakely on July 20and Carraba's accompanying remarks conveyed a threat tohim that Local 76 would cause charges leading to fine orexpulsion or both unless he ceased working for JimmyWakely and that such a threat constitutes restraint orcoercion as those terms are employed in Section 8(b)(1)(B)of the Act.3.Local 76's objectiveThe July 20 Local 76 letter was distributed by Carraba tothe three side musicians (Evans, Norman, and Puls) and10Reconciling and harmonizing Sec 8(b)(I)(B) with the Congressionalintent expressed by Sec 2(3)'s exclusion of supervisors from the Act'scoverage11See cases cited in Sec III, F,2, above, andMeat Cutters Local 81(SafewayStores, Inc),185NLRB 884, enfd 458 F 2d 794 (C A D C),Dallas Mailers Union (Dow Jones Co ),181NLRB 286, enfd. 445 F 2d730 (CADC ),SheetMetalWorkers Local 49 (General Metal Products,Inc),178NLRB 139, enfd 430 F 2d 1348 (C A 10),New MexicoDistrictCouncil of Carpenters (A S Horner Co), 177NLRB 500, 176NLRB No 105, enfd 454 F 2d I I i6(C A 10),Toledo Locals 15-P & 272,Lithographers (Toledo Blade Co),175 NLRB 1072, enfd 437 F 2d 55 (C A6),625Linda and John Wakely. The record is devoid of anyevidence that Local 76 was ever reasonably apprised ofJohn Wakely's nonmembership in the Federation or hissupervisory and grievance representative status on July 20or anytimetheretofore.Local 76 argues that at the time Carraba distributed theJuly 20 letter the Local believed all five simply to beemployees of Jimmy Wakely andits soleobject was towarn those who were members of the Federation of theirexposure to charge of violation of the Federation's bylawsand possible fine or expulsion if they continued to work forJimmy Wakely, and that it did not intend to coerce orrestrain the latter in his selection of John Wakely as hisrepresentative for adjusting any complaints or grievancesthe three side musicians (and Linda) might have.The General Counsel responds that motive or intent orobject is irrelevant and Local 76 must answer for the resultof its acts, whether intended or not.While it is true that the Board and the courts in anumber of cases have held that threats to discipline asupervisor-unionmember for carrying out orders orpolicies dictated by his employer which the union opposesand the actual levy of discipline therefore violate Section8(b)(1)(B)of the Act,ii they have also held that noviolation occurs when the threat or disciplinary action isnot aimed at affecting the employer's selection of thethreatened or disciplined supervisor-union member as hisrepresentative for grievance adjustment purposes or toaffect the supervisor-unionmember's exercise of hisfunction as a management representative in grievanceadd ustment. i2The General Counsel concedes in his brief that service ofthe July 20 letter on, and Carraba's accompanying remarksto,Evans, Puls,Norman, and Linda Wakely did notviolate Section 8(b)(1) of the Act, inasmuch as they wereemployees within the meaning of the Act and the provisoto Section 8(b)(1)(A) of the Act permits' union threat anddiscipline of employee-union members for violation of itsbylaws; 13 in essence, he contends that Section 8(b)(1)(B)was violated solely because John Wakely was a supervisor,without regard to whether this was known to Local 76 orwhether Local 76 was trying to coerce Jimmy Wakely intochanging his designation of John Wakely as his grievanceadjustment representative or to coerce John Wakely (and,indirectly, Jimmy Wakely) into desisting from carrying outinstructionsorpoliciesorordersas a managementrepresentative.The Trial Examiner concludes that Local 76's object ormotive in serving the July 20 letter on John Wakely andmaking remarks through Carraba paraphrasing it to himwas to coerce Jimmy Wakely's employees, including JohnWakely, to cease working for Jimmy Wakely and thereby12Local & Sawmill Workers (Cheney Cal Lumber Co),183 NLRB No24, enfd 319 F 2d 375 (C A9),Morand Bros Bev Co (Distillery WorkersUnion,91NLRB 409, enfd 190 F 2d 576 (C A7),Carpenters DistrictCouncil of Sabine Area (Miner-Dietrich Const Co),195 NLRB No28, Local453, Bra of Painters, etc (Syd Gough & Sons, Inc),183 NLRB No24, Local600, Iron Workers (Bay City Erection Co),134 NLRB 30111The General Counsel's refusal to issue a complaint based on theCharging Party's claim that the conduct described herein violated Sec8(b)(I)(A) of the Act further precludes the Trial Examiner from enteringany findings thereon-see Sec 3(d) of the Act 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoerce Jimmy Wakely into complying with the Federa-tion's award against him, andnotto coerce Jimmy Wakelyinto changing his designation of John Wakely as hisgrievance adjustment representative or to affect JohnWakely's performance of any managerial duties.In the judgment of the Trial Examiner, the GeneralCounsel's theory of the case, if followed, would extend theapplication of Section 8(b)(1)(B) of the Act beyond anysemblance of its original intent-to bar union strikes orother forms of coercion aimed at forcing an employer tochange the person he designated to bargain collectivelyand/or adjust grievances on his behalf.The Trial Examiner therefore finds, in accord with thecases cited in footnote 12, that since Local 76 did not haveas its object the coercion of Jimmy Wakely in his choice ofJohn Wakely as his grievance representative or to coerceJohnWakely in his performance of managerial duties,Local 76 did not violate Section 8(b)(1)(B) of the Act byserving the July 20 letter on John Wakely and Carraba'sremarks paraphrasing it.4.Restraint or coercionLocal 76 contends that Jimmy Wakely's testimony thathe continued to assign the same duties to John Wakelyafterhearing the contents of the July 20 letter andCarraba's accompanying remarks proves that JimmyWakely was not restrained or coerced in his selection ofJohn Wakely as his grievance and managerial representa-tive.Findings have been entered previously that John Wakelywas not a member of the Federation at the time he received14 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asthe letter and heard Carraba's remarks, a fact obviouslyknown to his father, Jimmy Wakely.Clearly, then, both Jimmy and John Wakely knew at thattime of the emptiness of the threat, that Local 76 did nothave it within its power to subject John Wakely to chargesleading to possible fine or expulsion. With that knowledge,and John's immediate rejoinder that no one could tell himhe couldn't work for his father, it is difficult to see howJimmy Wakely'was in any way "restrained" or "coerced."On this added ground, the Trial Examiner finds andconcludes that no violation of Section 8(b)(1)(B) of the Actoccurred.CONCLUSIONS OF LAW1.At all pertinenttimesJimmyWakely was anemployer engaged in commercein a businessaffectingcommerce and Local 76 was a labor organization withinthemeaning of Section 2(2), (5), (6), and (7) of the Act.2.Local 76 did not violate Section 8(b)(1)(B) of the Actby presenting' JohnWakely with a letter on July 20notifying him that he might be charged with violation ofthe bylaws of the Federation if he continued to work forhis father and by the remarks of its agent, Carraba,paraphrasing the contents of that letter.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record, and pursuant toSection 10(c) of the Act, the Trial Examinerissues thefollowing recommended: 14ORDERThe complaint shall be dismissedin itsentirety.provided in Sec 10248 of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and Order,and allobjectionsthereto shallbe deemedwaived forall purposes